ORDER

PER CURIAM.
T.S. (“Mother”) appeals the judgment of the trial court terminating her parental rights to minor children E.H.S. and T.M. H.S. (“Father”) appeals the judgment of the trial court terminating his parental rights to minor child E.H.S. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the *229parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).